Case: 1:14-cr-00214-JG Doc #: 1195 Filed: 12/22/20 1 of 5. PageID #: 7411


  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO

                                                    :
 UNITED STATES OF AMERICA,                          :         CASE NO. 1:14-cr-00214
                                                    :
                 Plaintiff,                         :         OPINION & ORDER
                                                    :         [Resolving Doc. 1152]
  vs.                                               :
                                                    :
  DONIQUE WILLIAMS,                                 :
                                                    :
                 Defendant.                         :
                                                    :


  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

             Defendant Donique Williams requests a reduced sentence under the compassionate

  release statute 18 U.S.C. § 3582(c)(1)(A). 1 The Government opposes Williams’s request. 2

             For the reasons stated below, the Court DENIES Williams’s motion for

  compassionate release.

        I.         Background
             After completing his federal sentence and after being put under supervised release,

  Defendant violated his supervised release conditions by suffering a state law conviction. In

  state court, Defendant pleaded guilty to corrupting another with drugs and drug trafficking.

  The state court convictions violated the terms of Williams’s federal supervised released. 3

  On December 5, 2019, this Court sentenced Defendant to 18 months incarceration for

  violating the terms of his release. 4

             The Court denied Defendant’s original motion for compassionate release and



             1
                 Doc. 1152.
             2
                 Doc. 1155.
             3
                 U.S. v. Williams, No. 1:14-cr-00214, 2020 WL 2572325, at *1 (N.D. Ohio May 21, 2020).
             4
                 Id.
Case: 1:14-cr-00214-JG Doc #: 1195 Filed: 12/22/20 2 of 5. PageID #: 7412

  Case No. 1:14-cr-00214
  Gwin, J.

  motion for reconsideration without prejudice. 5 Defendant filed the current motion on

  August 17, 2020, and includes medical conditions documentation. 6 Defendant provides a

  chart of his medications. 7

      II.       Discussion
            Defendant Williams seeks release because his asthma and hypertension could

  increase his severe illness risk if he contracted COVID-19 at FCI McKean. 8 Since

  Defendant filed his motion for compassionate release, FCI McKean’s COVID-19 cases have

  risen to 46 confirmed inmate cases. 9

            The Government opposes and notes that Williams has not satisfied

  18 U.S.C. § 3582’s exhaustion requirement. In Defendant’s original motion for

  compassionate release, the Court waived the exhaustion requirement. 10 Further, the

  Government asserts that Williams’s asthma and hypertension do not warrant granting

  compassionate release. 11

            A. Exhaustion
            Under 18 U.S.C. § 3582(c)(1)(A)(i), the Court may modify a defendant’s prison term

  after defendant has “fully exhausted all administrative rights to appeal a failure of the

  Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

  the receipt of such a request by the warden of the defendant's facility, whichever is




            Id. at 2.
            5

            6
            Doc. 1152; Doc. 1152-1.
          7
            Doc. 1152-1.
          8
            Doc. 1152 at 2, 4.
          9
            Federal Bureau of Prisons, Covid-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited Dec.
  21, 2020).
          10
             Doc. 1155 at 3.
          11
             Id. at 4–5.
                                                       -2-
Case: 1:14-cr-00214-JG Doc #: 1195 Filed: 12/22/20 3 of 5. PageID #: 7413

  Case No. 1:14-cr-00214
  Gwin, J.

  earlier.” 12

          Defendant did not meet this exhaustion requirement. 13 However, some courts have

  waived the exhaustion requirement in light of the COVID-19 pandemic. 14 This Court

  waived the exhaustion requirement for Defendant’s original compassionate release

  motion 15 and again will waive Defendant’s exhaustion requirement.

          B. Eligibility
          A court may grant compassionate release if “extraordinary and compelling reasons

  warrant” a sentence reduction. 16 The court must also consider the sentencing factors listed

  in 18 U.S.C. § 3553, 17 including “the nature and circumstances of the offense and the

  history and characteristics of the defendant;” “the need for the sentence imposed ” to

  “reflect the seriousness of the offense” and to “protect the public from further crimes of the

  defendant;” and “any pertinent policy statement,” among other factors. 18

          The extraordinary and compelling reasons that could merit a sentence reduction

  include 1) terminal illness or serious medical condition that makes defendant unable to

  care for himself; 2) age; 3) family circumstances; and 4) “other reasons.” 19 Defendant’s


          12
              18 U.S.C. § 3582(c)(1)(A)(i).
          13
              Doc. 1152 at 6–7.
           14
              U.S. v. Zukerman, 451 F. Supp. 3d 329, 332–33, at *3 (S.D.N.Y. 2020).
           15
              U.S. v. Williams, 2020 WL 2572325, at *1.
           16
              18 U.S.C. § 3582(c)(1)(A)(i).
           17
              18 U.S.C. § 3553(a).
           18
              Id.
           19
              U.S.S.G. § 1B1.13 cmt. n.1. The policy is outdated in that it still assumes compassionate release
  “may by granted only upon motion by the Director of the Bureau of Prisons.” United States v. Brown, 457 F.
  Supp. 3d 691, 699 (S.D. Iowa 2020), appeal docketed No. 20-2053 (8th Cir. May 27, 2020) (quoting
  U.S.S.G. § 1B1.13 cmt. n.4). Because this is no longer the law under the First Step Act, which allows defendants
  to seek relief directly from the court, the outdated policy leaves “district courts in a conundrum.” Id. (describing
  that Congress now allows district courts to grant petitions “consistent with applicable policy statements” from
  the Sentencing Commission, but the Commission “has not made the policy statement for the old regime
  applicable to the new one”). This Court follows the growing number of district courts that have concluded
  that, in the absence of applicable policy statements, courts “can determine whether any extraordinary and
  compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant” compassionate
                                                          -3-
Case: 1:14-cr-00214-JG Doc #: 1195 Filed: 12/22/20 4 of 5. PageID #: 7414

  Case No. 1:14-cr-00214
  Gwin, J.

  motion for compassionate release falls into the fourth category.

          The Court recognizes Defendant’s medical conditions and FCI McKean’s increased

  COVID-19 infection rate but finds that Williams should not be granted compassionate

  release.

          According to the CDC, moderate-to-severe asthma and hypertension are conditions

  that might put defendant at a greater risk of serious illness if he contracted COVID-19. 20

  Defendant is 29 years old and apparently in good health besides taking medication for

  asthma and hypertension. 21 The severity of his conditions are not clear from his

  medication list. Further, Defendant does not cite cases granting compassionate release

  where a younger defendant had asthma and hypertension only. Asthma and hypertension,

  without other complicating factors such as age or other conditions, do not merit granting

  compassionate release. 22

          The Court is also not convinced that Defendant would not be a danger to the

  community if released, given his criminal history and the fact that he is currently




  release. United States v. Rodriguez, 424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019) (citation omitted) (collecting
  cases). See also United States v. Rice, No. 5:05-cr-00042, 2020 WL 5569616, at *1 (N.D. Ohio Sept. 17,
  2020).
           20
              Centers for Disease Control and Prevention, People with Certain Medical Conditions (Dec. 1, 2020),
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html.
           21
              Doc. 1152-1.
           22
              See, e.g., U.S. v. Lewis, No. 1:18-cr-123-2, 2020 WL 6827498, at *3 (S.D. Ohio Nov. 21, 2020)
  (citing multiple cases denying compassionate release where defendants with asthma did not otherwise prove
  they met the requirements for release or were at high risk for contracting severe COVID-19 illness); U.S. v.
  Thompson, No. 18-20496, 2020 WL 5412650, at *2 (E.D. Mich. Sept. 9, 2020), appeal docketed, No. 20-2052
  (6th Cir. Oct. 26, 2020) (holding that defendant’s asthma, hypertension, and diabetes may have satisfied the
  requirements for release but other factors weighed against release); U.S. v. Duncan, No. 3:11-cr-00012, 2020
  WL 4669944, at *8 (M.D. Tenn. Aug. 12, 2020) (granting compassionate release where defendant had asthma,
  hypertension, kidney issues, diabetes, and other chronic conditions); U.S. v. Amarrah, 458 F. Supp. 3d. 611,
  616 (E.D. Mich. 2020) (granting compassionate release where defendant’s conditions included diabetes,
  hypertensive heart disease, and asthma).
                                                        -4-
Case: 1:14-cr-00214-JG Doc #: 1195 Filed: 12/22/20 5 of 5. PageID #: 7415

  Case No. 1:14-cr-00214
  Gwin, J.

  incarcerated because he violated his supervised release terms. 23

     III.         Conclusion
            For the foregoing reasons, the Court DENIES Williams’s request for compassionate

  release.



  IT IS SO ORDERED.


  Dated: December 22, 2020                            s/     James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




            23
                 See Doc. 1155 at 6.
                                                -5-
